28 N.Y.2d 596 (1971)
In the Matter of the Arbitration between Colony Liquor Distributors, Inc., Respondent, and Bakery, Laundry, Beverage Drivers and Vending Machine Servicemen, Local 669, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, Appellant.
Court of Appeals of the State of New York.
Argued January 14, 1971.
Decided February 17, 1971.
Dominick Tocci for appellant.
Robert H. Jones, III for respondent.
Concur: Chief Judge FULD and Judges SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Judge BURKE.
Order affirmed, with costs; no opinion.